Stericycle, Inc.

Exhibit 10.2

AMENDMENT NO. 4 AND CONSENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT



THIS AMENDMENT NO. 4 AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
"Agreement") is being executed and delivered as of June 8, 2004 by and among
Stericycle, Inc., a Delaware corporation (the "Borrower"), the Subsidiaries of
the Borrower named as signatories hereto (collectively, the "Subsidiary
Guarantors"), certain of the financial institutions from time to time party to
the Credit Agreement referred to and defined below (collectively, the "Required
Lenders") and Bank of America, N.A., as representative of the Lenders party to
the Credit Agreement referred to and defined below (in such capacity, the
"Administrative Agent"). Undefined capitalized terms used herein shall have the
meanings ascribed to such terms in such Credit Agreement referred to and defined
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, Credit Suisse
First Boston, as the Co-Syndication Agent, UBS Warburg, LLC, as the Co-
Syndication Agent, and Fleet National Bank, as the Documentation Agent, have
entered into that certain Amended and Restated Credit Agreement dated as of
October 5, 2001, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement dated as of June 28, 2002, Amendment No. 2 to Amended and Restated
Credit Agreement dated as of January 27, 2003 and Amendment No. 3 to Amended and
Restated Credit Agreement dated as of March 15, 2004 (as further amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), pursuant to which, among other things, the Lenders have agreed to
provide, subject to the terms and conditions contained therein, certain loans to
the Borrower;

WHEREAS, the Borrower or a wholly-owned Subsidiary of the Borrower (the
"Purchaser") desires to acquire all of the stock or assets (by merger or
otherwise) of White Rose Environmental Limited, a United Kingdom company (the
"Target"), for aggregate consideration payable to the Sellers thereof (the
"Sellers") of not more than £37,000,000, with not more than £6,250,000 of such
amount payable in the form of one or more unsecured notes (the "Seller Notes")
issued by the Purchaser or another Subsidiary of the Borrower in favor of the
Sellers, guaranteed by the Borrower and supported by the issuance by the Issuer
of one or more Letters of Credit denominated in British Pound Sterling for the
benefit of the Sellers (the "White Rose Letters of Credit"), and the balance of
such consideration payable in cash (the "White Rose Transaction");

WHEREAS, the Credit Agreement includes, at Section 7.2.5(f) and 7.2.10,
covenants limiting the Borrower's and its Subsidiaries' ability to consummate
certain Acquisitions, which covenants would prohibit the consummation of the
White Rose Transaction;

WHEREAS, the Credit Agreement includes, at Section 7.2.2 and 7.2.5, covenants
limiting the Borrower's and its Subsidiaries' ability to incur and guaranty
certain Indebtedness;

WHEREAS, the Borrower has requested that the Required Lenders, and subject to
the terms and conditions set forth herein, the Required Lenders have agreed, to
grant to the Borrower a one time consent to the Borrower's noncompliance with
certain aspects of such covenants with respect to the White Rose Transaction;
and

WHEREAS, in addition, the Borrower has requested that the Administrative Agent,
the Issuer and the Required Lenders amend the Credit Agreement to (a) increase
the Letter of Credit Commitment Amount from $30,000,000 to $40,000,000, (b)
increase the amount by which the Term A Commitment, Term B Commitment or
Revolving Commitment may be increased pursuant to Section 2.8 of the Credit
Agreement from $50,000,000 to $100,000,000 and (c) provide for the issuance of
the White Rose Letters of Credit, and, subject to the terms and conditions of
this Agreement, the Administrative Agent, the Issuer and the Required Lenders
hereby agree to such amendments to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Subsidiary
Guarantors, the Lenders and the Administrative Agent, such parties hereby agree
as follows:

1. Consents. Subject to the satisfaction of each of the conditions set forth in
Paragraph 3 of this Agreement, the Lenders hereby (a) consent to the
consummation of the White Rose Transaction notwithstanding any violation of
Sections 7.2.5(f) or 7.2.10(b) of the Credit Agreement resulting therefrom by
reason of the aggregate consideration paid or payable by the Borrower and its
Subsidiaries to the Sellers with respect to the White Rose Transaction exceeding
the limitation set forth in clause (d) of the definition of Permitted
Acquisition and (b) agree that, from and after the consummation of the White
Rose Transaction, (i) the Indebtedness incurred by the Borrower and its
Subsidiary pursuant or with respect to the Seller Notes shall not constitute
utilization of the Indebtedness permitted to be incurred pursuant to Section
7.2.2(h) of the Credit Agreement or pursuant to the proviso at the end of
Section 7.2.2, and (ii) the Borrower's or any of its Subsidiaries' guaranty of
any Seller Note shall constitute Contingent Liabilities permitted under Section
7.2.5(h) of the Credit Agreement.

2. Amendments to the Credit Agreement. Subject to the satisfaction of each of
the conditions set forth in Paragraph 3 of this Agreement, the Credit Agreement
is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended as follows:

(i) The definition of "Letter of Credit Commitment" is hereby amended and
restated as follows:

"'Letter of Credit Commitment Amount' means, on any date, a maximum Dollar
Equivalent amount of $40,000,000, as such amount may be permanently reduced from
time to time pursuant to Section 2.2."

(ii) The definition of "Letter of Credit Outstandings" is hereby amended and
restated as follows:

"'Letter of Credit Outstandings' means, on any date, an amount equal to the sum
of (i) the then aggregate Dollar Equivalent amount which is undrawn and
available under all issued and outstanding Letters of Credit, and (ii) the then
aggregate Dollar Equivalent amount of all unpaid and outstanding Reimbursement
Obligations."

(iii) The definition of "Stated Amount" is hereby amended and restated as
follows:

"'Stated Amount' means, on any date and with respect to a particular Letter of
Credit, the total Dollar Equivalent amount then available to be drawn under such
Letter of Credit."

(iv) The following definitions are hereby added in the appropriate alphabetical
locations:

"'Dollar Equivalent' means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Sterling, the equivalent amount thereof in Dollars as determined
by the Issuer at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with Sterling."

"'Revaluation Date' means, each of the following: (a) each date of issuance of
any White Rose Letter of Credit, (b) each date of an amendment or extension of
any White Rose Letter of Credit having the effect of increasing the amount
thereof (solely with respect to the increased amount), (c) each date of any
payment by the Issuer under any White Rose Letter of Credit, (d) each date of
any reimbursement or any other payment by the Borrower or the Revolving Loan
Lenders with respect to any Disbursement under any White Rose Letter of Credit
or the date of any deemed Revolving Loan with respect thereto pursuant to
Section 2.6.2, (e) the first Business Day of each calendar month and (f) such
additional dates as the Agent or the Issuer shall determine or the Required
Lenders shall require."

"'Spot Rate' for Sterling means the rate determined by the Issuer to be the rate
quoted by the Issuer as the spot rate for the purchase by the Issuer of Dollars
with Sterling through its principal foreign exchange trading office on the date
as of which the foreign exchange computation is made in the case of any White
Rose Letter of Credit; provided that the Issuer may obtain such spot rate from
another financial institution designated by the Issuer if the Issuer does not
have as of the date of determination a spot buying rate for Sterling."

"'Sterling' and '£' mean the lawful currency of the United Kingdom."

"'White Rose Letter of Credit' means any Letter of Credit denominated in
Sterling issued hereunder in connection with the Borrower's or a wholly-owned
Subsidiary of the Borrower's acquisition all of the stock or assets of White
Rose Environmental Limited, a United Kingdom company."

(b) Article I of the Credit Agreement is hereby amended to add the following
Section 1.5 at the end of such Article:

"SECTION 1.5 Exchange Rates; Currency Equivalents; Currency of Loans and Letters
of Credit.

(a) The Issuer shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Letter of Credit Outstandings
with respect to White Rose Letters of Credit. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of Sterling for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the Issuer.

(b) Except as set forth in Section 2.1.2 of this Agreement with respect to the
White Rose Letters of Credit, all Loans and Letters of Credit issued hereunder
shall be denominated in Dollars."

(c) Section 2.1.2 of the Credit Agreement is hereby to as follows:

(i) Section 2.1.2(a) is hereby amended and restated as follows:

"(a) issue one or more standby letters of credit denominated in Dollars or
Sterling (each, together with each "Letter of Credit" outstanding on the Closing
Date issued for the account of the Borrower or any Restricted Subsidiary
pursuant to and as defined in the Original Credit Agreement, a "Letter of Credit

") for the account of the Borrower or any Restricted Subsidiary that is a
Subsidiary Guarantor in the Stated Amount requested by the Borrower on such day;
provided, that the Issuer shall have no obligation to issue, and shall not
issue, any Letter of Credit denominated in Sterling other than the White Rose
Letters of Credit;"



(ii) The final sentence of such Section is hereby amended and restated as
follows:

"The Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount, (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount or (iii) with respect to any
White Rose Letters of Credit, (x) the aggregate Letter of Credit Outstandings
with respect to all White Rose Letters of Credit would exceed $12,000,000, (y)
the Stated Expiry Date for such White Rose Letter of Credit would be a date
later than July 30, 2007 or (z) such White Rose Letter of Credit is to be issued
on a date later than June 30, 2004."

(d) Section 2.6 of the Credit Agreement is hereby amended and restated as
follows:

"SECTION 2.6. Issuance Procedures. In the case of Letters of Credit to be
denominated in Dollars, by delivering to the Administrative Agent an Issuance
Request on or before 11:00 a.m. on a Business Day, the Borrower may from time to
time irrevocably request on not less than three nor more than ten Business Days'
notice, in the case of an initial issuance of a Letter of Credit and not less
than three nor more than ten Business Days' notice, in the case of a request for
the extension of the Stated Expiry Date of a standby Letter of Credit (in each
case, unless a shorter notice period is agreed to by the Issuer, in its sole
discretion), that the Issuer issue, or extend the Stated Expiry Date of, a
Letter of Credit on behalf of the Borrower (whether issued for the account of or
on behalf of the Borrower or any Subsidiary Guarantor) in such form as may be
requested by the Borrower and approved by the Issuer, solely for the purposes
described in Section 7.1.7. In the case of White Rose Letters of Credit, by
delivering to the Administrative Agent an Issuance Request on or before 11:00
a.m. on a Business Day, the Borrower may from time to time irrevocably request
on not less than two nor more than twenty Business Days' notice, in the case of
an initial issuance of a White Rose Letter of Credit and not less than two nor
more than twenty Business Days' notice, in the case of a request for the
extension of the Stated Expiry Date of a standby White Rose Letter of Credit (in
each case, unless a shorter notice period is agreed to by the Issuer, in its
sole discretion), that the Issuer issue, or extend the Stated Expiry Date of, a
White Rose Letter of Credit on behalf of the Borrower (whether issued for the
account of or on behalf of the Borrower or any Subsidiary Guarantor) in such
form as may be requested by the Borrower and approved by the Issuer, solely for
the purposes described in Section 7.1.7. Notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, the Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the Issuer upon each Disbursement paid under a Letter of Credit,
and it shall be deemed to be the obligor for purposes of each such Letter of
Credit issued hereunder (whether the account party on such Letter of Credit is
the Borrower or a Subsidiary Guarantor). Each Letter of Credit shall by its
terms be stated to expire on a date (its "Stated Expiry Date") no later than the
earlier to occur of (i) 30 days prior to the Revolving Loan Commitment
Termination Date and (ii) (unless otherwise agreed to by the Issuer, in its sole
discretion), 364 days from the date of its issuance or in the case of any White
Rose Letters of Credit, July 30, 2007. The Issuer will make available to the
beneficiary thereof the original of the Letter of Credit which it issues."

(e) Section 2.6.3 of the Credit Agreement is hereby amended and restated as
follows:

"SECTION 2.6.3. Reimbursement

. The obligation (a "Reimbursement Obligation") of the Borrower under Section
2.6.2 to reimburse the Issuer with respect to each Disbursement (including
interest thereon), and, upon the failure of the Borrower to reimburse the
Issuer, each Revolving Loan Lender's obligation under Section 2.6.1 to reimburse
the Issuer, shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower or such Revolving Loan Lender, as the case may be, may have or have had
against the Issuer or any Lender, including any defense based upon the failure
of any Disbursement to conform to the terms of the applicable Letter of Credit
(if, in the Issuer's good faith opinion, such Disbursement is determined to be
appropriate), any non-application or misapplication by the beneficiary of the
proceeds of such Letter of Credit or any adverse change in the exchange rates or
in the availability of Sterling to the Borrower or any Subsidiary or in the
currency markets generally; provided, however, that after paying in full its
Reimbursement Obligation hereunder, nothing herein shall adversely affect the
right of the Borrower or such Lender, as the case may be, to commence any
proceeding against the Issuer for any wrongful Disbursement made by the Issuer
under a Letter of Credit as a result of acts or omissions constituting gross
negligence or willful misconduct on the part of the Issuer."



(f) Article II of the Credit Agreement is hereby amended to include the
following Section 2.6.6 immediately after Section 2.6.5:

"SECTION 2.6.6. Payments with Respect to White Rose Letters of Credit.
Notwithstanding that the White Rose Letters of Credits shall be denominated and
payable by the Issuer in Sterling, all payment and reimbursement obligations of
the Borrower and the Revolving Loan Lenders, including, without limitation,
under Sections 2.6.2, 2.6.4 and 3.3.3, with respect to any Disbursement under,
or fees with respect to, such White Rose Letters of Credit shall be made and
payable in Dollars based upon the Dollar Equivalent amount of such Disbursement.
Without limiting the foregoing, any Revolving Loan deemed to have been made
pursuant to Section 2.6.2 shall be denominated and payable in Dollars and shall
be in an amount equal to the Dollar Equivalent amount of the relevant
Disbursement."

(g) Section 2.8(a) of the Credit Agreement is hereby amended to delete the
reference to the dollar amount "$50,000,000" set forth in the first sentence of
such section and to replace such dollar amount with the dollar amount
"$100,000,000".

(h) Section 3.1.1 of the Credit Agreement is hereby amended to add the following
Section 3.1.1(i) at the end of such Section:

"(i) If the Administrative Agent notifies the Borrower at any time that the
Letter of Credit Outstandings of all White Rose Letters of Credit at such time
exceeds $14,000,000, then, within two Business Days after receipt of such
notice, the Borrower shall Cash Collateralize such Letter of Credit Outstandings
in an aggregate amount equal to such excess amount. Without limiting the
foregoing, the Administrative Agent may, at any time and from time to time after
any White Rose Letters of Credit are Cash Collateralized, request that
additional cash collateral be provided in order to protect against the results
of exchange rate fluctuations."

(i) Section 4.4 of the Credit Agreement is hereby amended to (i) delete the word
"or" appearing at the end of subsection (b) of such Section, (ii) insert the
word "or" at the end of subsection (c) of such Section and (iii) include the
following subsection (d) immediately after subsection (c) of such Section:

"(d) any adverse change in the exchange rates or in the availability of Sterling
in the currency markets generally;"

(j) Section 5.2 of the Credit Agreement is hereby amended to (i) delete the word
"and" appearing at the end of subsection (a) of such Section; (ii) delete the
period following subsection (b) of such Section and to substitute a semicolon
and the word "and" in lieu thereof and (iii) to include the following subsection
(c) immediately after subsection (b) of such Section:

"(c) in the case of a Credit Extension that is to be in the form of a White Rose
Letter of Credit, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Issuer would make it impracticable for such Credit Extension to be
denominated in Sterling."

(k) Article X of the Credit Agreement is hereby amended to add the following
Section 10.15 to the end of such Article:

"SECTION 10.16. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law)."

(l) Exhibit B-2 to the Credit Agreement is hereby amended and restated in the
form attached hereto and made part hereof as Exhibit A.

3. Effectiveness of this Agreement; Conditions Precedent. The provisions of
Paragraph 1 and Paragraph 2 of this Agreement shall be effective upon the
Administrative Agent's:

(a) satisfaction, in all respects with the structure of the White Rose
Transaction; and

(b) receipt of each of the following:

(i) an originally-executed counterpart (or facsimile thereof) of this Agreement
duly executed and delivered by Authorized Officers of the Borrower, the Issuer,
the Subsidiary Guarantors and the Required Lenders;

(ii) fully executed copies of each of the material documents and agreements
governing the White Rose Transaction, in each case, in form and substance
acceptable to the Administrative Agent in its sole discretion;

(iii) a certificate of the secretary or assistant secretary of the Borrower
certifying (i) the currency and authenticity of the resolutions of the board of
directors of the Borrower authorizing its execution and delivery of this
Agreement and the performance hereof and of the Credit Agreement as to be
amended hereby, (ii) the incumbency of the officers of the Borrower authorized
to execute this Agreement and (iii) the currency and authenticity of the Organic
Documents of the Borrower;

(iv) a good standing certificate for the Borrower from the State of Delaware, as
of a date no earlier than 30 days prior to the date each of the other conditions
of this paragraph shall have been satisfied;

(v) a certificate signed by an officer of the Borrower, dated as of the date
each of the other conditions set forth in this section shall have been
satisfied, stating that, after giving effect to the consents and amendments
contemplated by this Agreement: (i) the representations and warranties contained
in Article VI of the Credit Agreement (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are true and correct in all material respects as of date and
(ii) no Default or Event of Default exists or would result therefrom;

(vi) a certificate for the period of four full Fiscal Quarters most recently
ended immediately prior to the White Rose Transaction (prepared in good faith
and in a manner and using such methodology which is consistent with the most
recent financial statements delivered pursuant to Section 7.1.1 of the Credit
agreement) giving pro forma effect (consistent with clause (b) of Section 1.4 of
the Credit Agreement) to the consummation of the White Rose Transaction and
evidencing compliance with the covenants set forth in Section 7.2.4 of the
Credit Agreement;

(vii) evidence satisfactory to the Administrative Agent that the Target has
positive earnings before interest expense, income tax expense and amortization
and depreciation expenses (calculated in substantially the same manner, and
subject to analogous adjustments, as contemplated by the definition of EBITDA
under the Credit Agreement, including, without limitation, adjustments
consistent with Section 1.4(b) thereof), for the four calendar quarter period
then most recently ended with respect to which financial statements of the
Target are available to the Borrower;

(viii) if any intercompany loans are made by the Borrower to a Subsidiary of the
Borrower in connection with the consummation of the White Rose Transaction, to
the extent not already delivered to the Administrative Agent, an Intercompany
Note duly executed by such Subsidiary in favor of the Borrower pledged by the
Borrower in favor of the Administrative Agent, on behalf of the Lenders,
pursuant to the applicable Security and Pledge Agreement;

(ix) a legal opinion from Johnson & Colmar, special counsel to the Obligors,
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent; and

(x) payment in full, in immediately available funds, of the fees payable to the
Administrative Agent as set forth in that certain letter agreement dated May 19,
2004 among BofA, the Arranger and the Borrower.

4. Conditions Subsequent.

(a) The Borrower hereby agrees to execute and deliver, or cause to be executed
and delivered, in each case to or in favor of the Administrative Agent, as soon
a practicable after the date on which the White Rose Transaction is consummated,
but in no event later than sixty (60) calendar days thereafter, each of the
following in form and substance acceptable to the Administrative Agent:

(i) documentation (the "UK Pledge Documentation"), including without limitation,
a Foreign Pledge Agreement and the other documentation required by Section 7.1.9
of the Credit Agreement, evidencing and supporting the pledge of 65% of the
issued and outstanding Capital Stock of the Target or the first-tier Foreign
Subsidiary (the "Foreign Issuer") by the Purchaser or other direct owner of the
outstanding Capital Stock of the Foreign Issuer (the "Pledgor");

(ii) a certificate of the secretary or assistant secretary of the Pledgor
certifying (i) the currency and authenticity of the resolutions of the board of
directors of the Pledgor authorizing its execution and delivery of the UK Pledge
Documentation, (ii) the incumbency of the officers of the Purchaser authorized
to execute UK Pledge Documentation and (iii) the currency and authenticity of
the Organic Documents of the Pledgor and the Foreign Issuer;

(iii) certificates evidencing 65% of the issued and outstanding Capital Stock of
the Foreign Issuer pledged pursuant to the UK Pledge Documentation, which
certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank; and

(iv) a legal opinion from Taylor Wessing, United Kingdom counsel to the Pledgor,
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(b) The Borrower and each Subsidiary Guarantor hereby agrees that,
notwithstanding anything to the contrary in the Credit Agreement, including,
without limitation, Section 8.1.4 thereof, the Borrower's failure to timely
comply with any of provisions of Paragraph 4(a) of this Agreement shall
constitute an immediate Event of Default upon the expiration of ten (10)
calendar days following notice of such failure by the Administrative Agent to
the Borrower.

5. Representations, Warranties and Covenants.

(a) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants that this Agreement and the Credit Agreement, as applicable, constitute
the legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms.

(b) Each of the Borrower and each Subsidiary Guarantor hereby represents and
warrants that its execution, delivery and performance of this Agreement and the
Credit Agreement, as applicable, have been duly authorized by all proper
corporate action, do not violate any provision of its certificate of
incorporation or bylaws, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which such Person or any such Person's Affiliates is bound.

(c) The Borrower hereby represents and warrants that, after giving effect to the
provisions of this Agreement, (i) no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing and (ii) all of the
representations and warranties of the Borrower contained in the Credit Agreement
and in each other Loan Document (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are, and will be, true and correct as of the date of the
Borrower's execution and delivery hereof or thereof in all material respects as
though made on and as of such date.

6. Incremental Commitment Increase Fees

. On any Increase Effective Date occurring on or before June 30, 2004 with
respect to increases to the Revolving Commitment, the Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of each Lender whose Revolving
Commitment is increased on such Increase Effective Date in accordance with the
terms of Section 2.8 of the Credit Agreement, a fee in an amount equal to 0.10%
of the of the aggregate increase in the Revolving Loan Commitment occurring on
such Increase Effective Date in accordance with the terms of Section 2.8 of the
Credit Agreement.



7. Mortgage Amendments. To the extent requested by the Administrative Agent, the
Borrower hereby agrees to execute and deliver, and to cooperate with the
Administrative Agent in obtaining, as soon as practicable after such request,
amendments or modifications to each Mortgage in existence on the date hereof and
date down endorsements on the mortgagee's title insurance policies previously
delivered under the Credit Agreement, in each case in form and substance
acceptable to the Administrative Agent.

8. Reaffirmation, Ratification and Acknowledgment; Reservation. The Borrower and
each Subsidiary Guarantor hereby (a) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Administrative Agent, under each Loan
Document to which it is a party, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Loan Documents, and (c) agrees that neither such ratification and
reaffirmation, nor the Administrative Agent's, or any Lender's solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or such Subsidiary Guarantors with respect to
any subsequent modifications to the Credit Agreement or the other Loan
Documents. The Credit Agreement is in all respects ratified and confirmed. Each
of the Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. Except as expressly described in Paragraph 1 of this
Agreement, neither the execution, delivery nor effectiveness of this Agreement
shall operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, or of any Default or Event of Default (whether or not
known to the Administrative Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Administrative Agent and the Lenders. This Agreement shall constitute a Loan
Document for purposes of the Credit Agreement.

9. Governing Law. This Agreement shall be deemed to be a contract made under and
governed by and construed in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

10. Administrative Agent's Expenses. The Borrower hereby agrees to promptly
reimburse the Administrative Agent for all of the reasonable out-of- pocket
expenses, including, without limitation, attorneys' and paralegals' fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Agreement and the related Loan Documents.

11. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
agreement among the parties.

* * * * *

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

STERICYCLE, INC., as Borrower

By: /s/ Frank J.M. ten Brink

Name: Frank J.M. ten Brink

Title: Chief Financial Officer

 

ENVIROMED, INC.,

BRIDGEVIEW, INC.,

MICRO-MED INDUSTRIES, INC.,

MICRO-MED OF GEORGIA, INC.,

MICRO-MED OF NORTH CAROLINA, INC.,

MICRO-MED OF TENNESSEE, INC.,

SCHERER LABORATORIES, INC.,

BIO-WASTE MANAGEMENT CORPORATION,

STERICYCLE OF WASHINGTON, INC.,

WASTE SYSTEMS, INC.,

MED-TECH ENVIRONMENTAL, INC.,

MED-TECH ENVIRONMENTAL (MA), INC.,

IONIZATION RESEARCH CO., INC.,

BFI MEDICAL WASTE, INC.,

AMERICAN MEDICAL DISPOSAL, INC.,

ENVIRONMENTAL HEALTH SYSTEMS, INC.,

STROUD PROPERTIES, INC.,

STERICYCLE INTERNATIONAL, LLC,

By: /s/ Frank J.M. ten Brink

Title: Vice President

 

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Paul Folino

Title: Assistant Vice President

 

BANK OF AMERICA, N.A., as a Lender and as Issuing Bank

By: [signature illegible]

Title: Managing Director

 

[Signatures of other Lenders and exhibits omitted]

 

 